Citation Nr: 1225179	
Decision Date: 07/19/12    Archive Date: 07/30/12

DOCKET NO.  07-21 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a neurological disability, to include peripheral neuropathy, and to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1964 to June 1966, to include duty in Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  Jurisdiction was subsequently transferred to the RO in Phoenix, Arizona.  

This appeal was previously before the Board in April 2010, at which time it was remanded to obtain a VA examination.  The Veteran was afforded a VA examination in November 2010; however, in May 2011 this appeal was again remanded in order to obtain a medical opinion in compliance with the previous remand instructions.  For the reasons discussed below, this appeal will once again be remanded.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran served in Vietnam as a physician in the U.S. Air Force.  He is currently a retired psychiatrist, and alleges that he began to feel neurological symptoms shortly after his discharge in the late 1960s and early 1970s.  The Veteran provided a statement to the effect that he believes his current condition, polyarteritis nodosa (PAN), was caused by environmental triggers.  The Veteran states that there is support in the medical literature for a link between the current condition and phenoxphenys, the active compound in herbicides like Agent Orange.  The Veteran has also conceded that VA has not yet recognized this linkage, and has given his opinion that more data is needed before VA recognizes the disorder as being one subject to presumptive service connection.  In addition, the Board observes that the Veteran has indicated his belief that his PAN is related to exposure to stress, and the Veteran's PTSD was service connected in a July 2008 decision, such that a claim for secondary entitlement should be considered.  

As the Veteran is not a neurologist, he was afforded a VA examination pursuant to the Board's April 2010 remand in order to determine the etiology of his current PAN.  It was expressly stated in the remand that the VA neurologist was to take the Veteran's assertions into consideration.  The examination was conducted in November 2010, and the Veteran was assessed as having peripheral neuropathy in the bilateral upper and lower extremities as a consequence of PAN.  The examiner stated that there may have been a prior peripheral neuropathy in the lower extremities, but that that there was no way to measure that with available information. 

In May 2011 the Board again remanded the appeal finding that the examiner did not consider the Veteran's report of in-service symptoms as credible evidence of occurrence.  Specifically, the examiner noted that the Veteran complained of numbness in the feet while in Vietnam; however, he found that there was no documentation of those complaints in the claims file, and hence no evidence of occurrence.  It was additionally noted that the Veteran's wife accompanied the Veteran at his examination, and reported that the Veteran had feet sensation problems in the early 1970s.  The examiner did not address those specific contentions in his conclusions. 

No reference is made to the Veteran's opinion of a relationship between herbicide exposure and PAN, and his contentions of feeling pain and numbness in the feet during and shortly after service appear to have been dismissed due to lack of documentation.  Consideration of the Veteran's credentials was specifically ordered in the April 2010 remand, and in May 2011 the Board concluded that this included his competent and credible reports of having some sort of neurological abnormality in the feet during and shortly after service.  The May 2011 remand found that there was a lack of substantial compliance with Board directives, and remanded for a new VA neurology examination for the purposes of addressing the discrepancies in the November 2010 opinion.  The Veteran's assertions regarding neurological symptoms in service and shortly thereafter were to be considered as credible, and the examiner was to discuss the Veteran's contentions in that regard as having occurred.  The examiner was requested to specifically address the argument for causation as due to exposure to environmental triggers, to include herbicides.  The Board emphasized that a lack of documentation in service and post-service treatment records was not, in itself, a sufficient reason to conclude that the Veteran did not experience neuropathy in service or shortly thereafter. 

As such, in August 2011 a VA opinion from the examiner who conducted the November 2010 examination was obtained.  The examiner indicated that he accepted the Veteran's assertions of feeling numbness in service and shortly thereafter as credible; however, he then went on to state "[b]ut there is no documentation of these symptoms" in the service treatment records.  He concluded that he could not accept the Veteran's present history as enough evidence to make a connection or nexus with his current neurological disorder and his military service.  He even indicated that when there was no service treatment record documentation, as in the Veteran's case, he could not determine a nexus anymore connected than is less likely as not caused by or a result of service.  Based on this reasoning, he concluded the Veteran's PAN was not caused by or a result of the Veteran's military service.  Such opinion was contradictory to the prior remand instructions, and therefore inadequate.  

A rating review by the Appeals Management Center requested that a specialist examine the Veteran and consider whether his symptoms in a September 10, 1965, service treatment record could be the origins of his current PAN, including whether he had melioidosis.  

In December 2011 the Veteran was examined and an infectious diseases disability benefits questionnaire was completed.  Following review of the claims folder, the examiner discussed how the Veteran's service treatment records showed that on September 10, 1965, he had a cough of several months' duration, loose stools, fever, fatigue, and weight loss, and was hospitalized for observation for one day, with no active disease found.  The Veteran had no other visits for such symptoms, and his separation physical did not include symptoms referable to such complaints, and was unremarkable.  Since then, the Veteran had not experienced a recurrence of symptoms or symptoms suggestive of melioidosis.  The examiner indicated that the claimed condition was "less likely than not" incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that the Veteran had no recurrence of symptoms noted on September 10, 1965; no recurrent pneumonia or symptoms or signs of melioidosis or exposure to animal meat that could carry the bacterium.  The etiology of the autoimmune vasculitis was unknown, and there was no evidence either by history or physical examination to suspect melioidosis.  The examiner indicated that the Veteran had reported that he was in good health at his separation physical examination and no abnormalities suggesting either meliodosis or polyarteritis were found.  

The Board observes that neither the August 2011 or May 2012 opinions are adequate for resolving this claim.  Specifically, on remand, the Veteran should be afforded a VA examination with an examiner other than the one who conducted the November 2010 examination, and provided the August 2011 opinion.  The examiner is requested to provide an opinion regarding whether the Veteran's neurological disability, to include peripheral neuropathy is related to service, to include exposure to Agent Orange.  In addition, the examiner should address whether the Veteran's neurological disability, to include peripheral neuropathy was caused or worsened by his service-connected PTSD.  

In addition, the Board observes that there are references to medical records in relation to the Veteran's reported neurological symptoms and early stages of treatment and diagnoses from Dr. Kellman, Dr. Farber, Dr. Spiera, Dr. Given, and from K. Kogel of PlainView Clinic.  These records are not currently associated with the claims folder, and on remand, the Veteran should be provided the opportunity to submit the appropriate authorization and release forms so that outstanding private treatment records can be obtained.  

Also, in a recent medical examination it was observed that the Veteran had moved from New York to Sedona, Arizona.  While on remand, any outstanding VA treatment records from Arizona must be associated with the claims folder.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  With the Veteran's cooperation as necessary, obtain and associate with the claims folder any outstanding private treatment records from Dr. Kellman, Dr. Farber, Dr. Spiera, Dr. Given, and from K. Kogel of PlainView Clinic.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

2.  Obtain and associate with the claims folder any outstanding VA treatment records, particularly those from the VA in Arizona.

3.  Following receipt of any outstanding records, schedule the Veteran for a VA neurology examination with an examiner other than the one who provided the November 2010 examination.  The examiner must examine the Veteran, and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current neurological disorder, to include PAN, began in service or is causally related to any incident or event in service, to include exposure to herbicides.  In this regard, the examiner must accept the assertions of feeling numbness in service and shortly thereafter as credible.  Moreover, the examiner must consider the Veteran's medical expertise.  The examiner must also provide an opinion as to whether it is at least as likely as not that any current neurological disorder, to include PAN, was caused or worsened by the Veteran's service-connected PTSD.  A rationale must be provided for any opinion. 

4.  After conducting any additional development deemed necessary, readjudicate the claim, considering all the evidence of record.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate period of time for response.  The case should then be returned to the Board, if in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

